DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment of 03/09/2021 in combination with the examiner’s amendment places the Application in condition for allowance.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with G. Christopher Braidwood on 08/18/2022.
The application has been amended as follows: 

Amended claim 1 as follows:
A compound parabolic concentrator, comprising: 
a parabolic array having a base, a side wall, and an aperture for receiving light; 
a dielectric layer having a refractive index, the dielectric layer being disposed within the parabolic array; 
a diffuser disposed between the base and the dielectric layer; 
a photovoltaic device, wherein the photovoltaic is located on the base of the parabolic array, and
wherein the diffuser is disposed on a portion of the base of the parabolic array not including the photovoltaic device.

Amended claim 8 as follows:
The concentrator of claim 1, 

wherein the photovoltaic device has an area smaller than the area of the base.

Canceled claim 11. 

In claim 12, at line 1, replaced “claim 11” with “claim 8”.

Amended claim 16 as follows:
A stacked compound parabolic concentrator, comprising: 
a parabolic array having a base, a side wall, and an aperture for receiving light;
multiple dielectric layers within the array, each dielectric layer having a refractive index, wherein the refractive index decreases with each dielectric layer moving from the base of the parabolic array to the light receiving aperture; 
a diffuser disposed between the base and the multiple dielectric layers; 
a photovoltaic device, wherein the photovoltaic is located on the base of the parabolic array, and
wherein the diffuser is disposed on a portion of the base of the parabolic array not including the photovoltaic device.

Amended claim 27 as follows:
The concentrator of claim 16, 

wherein the photovoltaic device has an area smaller than the area of the base.

Canceled claim 30. 

In claim 31, at line 1, replaced “claim 30” with “claim 27”.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Lee et al. (WO 2015/154080 A1) in view of Argentar (US 2010/0269886 A1) is the closest prior art.
Lee discloses a compound parabolic concentrator (figs. 1C and 2C) ([0059-0060]), comprising: a parabolic array having a base, a side wall, and an aperture for receiving light (figs. 1C and 2C) ([0059]).  Lee further discloses a photovoltaic device, wherein the photovoltaic device (solar cell) is located on the base of the parabolic array (see fig. 3C), and the photovoltaic device has an area smaller than the area of the base (see figure 3C that clearly shows PV cell having smaller area).
However, Lee does not explicitly disclose a diffuser and a dielectric layer located on the base, wherein diffuser disposed between the base and the dielectric layer.
Argentar discloses a stacked compound parabolic concentrator ([0079] and figures 1A-1C), comprising: a parabolic array having a base (the upper surface of the absorber element 150 is interpreted as the base), a side wall (see figures 1A-1C), and an aperture (at the top) for receiving light (see figs. 1A-1C); and multiple dielectric layers within the array (120, 122, 128, 138) (fig. 1C) ([0047] and [0085] disclose the use of dielectric material such as PMMA to form these layers of the parabolic concentrator), each dielectric layer inherently a refractive index, wherein the refractive index decreases with each dielectric layer moving from the base of the parabolic array to the light receiving aperture ([0079]).  One of these layers read on instant claimed diffuser and other reads on the dielectric layer.  Argentar further discloses that these layers are disposed on the photovoltaic device (150) such that light collection efficiency can be enhanced.
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have used the dielectric layers of Argentar in the concentrator of Lee such that light collection can be enhanced.
However, none of these references, along with the art of record, fails disclose that the diffuser is disposed on a portion of the base that does not have the photovoltaic device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence/Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GOLAM MOWLA/Primary Examiner, Art Unit 1721